Citation Nr: 0804818	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-01 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for a blood disorder.

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for chronic paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The veteran served on active duty from June to August 1976.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an April 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.

For the reasons indicated below, this appeal is REMANDED, in 
part, to the RO   via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required. 


FINDINGS OF FACT

1.    A chronic blood disorder was not demonstrated 
inservice, and primary anemia was not compensably disabling 
within one-year of separation from active duty.

2.    There is no competent evidence indicating that 
normocytic anemia with borderline iron storage, and 
dysplastic changes of the white blood cell line are due to 
military service.  


CONCLUSION OF LAW

A blood disorder was not incurred or aggravated during 
military, and primary anemia may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1112, 1131, 1137, 5103, 5103A, 
5107(b) (West 2002 &  Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran through November 2004 
correspondence and a November 2005 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording him VA examinations.  VA informed 
the claimant of the need to submit all pertinent evidence in 
his possession.  The appellant received comprehensive notice 
in this regard prior to the rating decision on appeal that 
constituted the initial adjudication of his claim on the 
merits.  While there was no specific notification of the 
process by which disability ratings and effective dates are 
assigned, such error was harmless inasmuch as service 
connection is being denied.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  

Background and Analysis

Treatment records contemporaneous with military service do 
not disclose any instance of evaluation for or diagnosis of a 
blood disorder.  A July 1976 in-service Medical Board report 
states a primary diagnosis of schizophrenia, paranoid type,   
in partial remission.  There were no other medical conditions 
then diagnosed.

The record of a psychiatric hospitalization at a VA facility 
in December 2002 and January 2003 indicates intermittent 
monitoring of the appellant's blood chemistry.  On January 
4th, his complete blood count (CBC) was normal.  On 
evaluation January 10th, the Hematology studies revealed 
normochromic, normocytic anemia with borderline iron 
storage.  A peripheral smear showed some dysplastic changes 
of the white blood cell line, suspected as a drug effect from 
Clozaril.  It was the hematologists' assessment that Clozaril 
per se would not cause anemia.  A daily iron supplement was 
recommended, and these recommendations were undertaken.  

Laboratory test results dated from January 22, 2003 revealed 
white blood cell count in the normal range and platelets at a 
normal level.  Hematocrit (measuring the number and size of 
red blood cells) was in the low range.    

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service. 
 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Primary anemia will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

Upon detailed review of the record the comprehensive criteria 
to grant service connection are not met, in the absence of 
evidence showing that any currently diagnosed blood disorder 
has an objective causal relationship to the veteran's 
military service.  The present findings include a January 
2003 VA practitioner's diagnosis of anemia with borderline 
iron storage, and some dysplastic white blood cell changes.  
While this information establishes evidence of a current 
claimed disability, i.e., some type of blood disorder, there 
is no record of a blood disorder or related symptoms during 
the veteran's service.  The clear implication from the 
treatment history is that the manifestation of blood cell 
changes was temporary and treatable side effect of 
psychotropic medications taken for a currently nonservice 
connected disorder.  Primary anemia was not compensably 
disabling within one-year of separation from active duty.  
See 38 C.F.R. §§ 3.307, 3.309. Rather, the first indication 
of any hematological abnormality is set forth through the 
above-mentioned VA medical evaluation.  There is no medical 
evidence that anemia or another blood disorder originated in 
service.  Accordingly, there is no competent medical evidence 
that a claimed blood disorder developed during the veteran's 
military service, or that primary anemia was compensably 
disabling within one-year of separation from active duty.  

In adjudicating this matter, the Board considered the 
veteran's own statements pertaining to the etiology of a 
claimed blood disorder.  As a lay person, however, he does 
not possess the requisite training and expertise to render an 
opinion on a medical question.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  
 
For the reasons indicated, the preponderance of the medical 
evidence is unfavorable.  Under these circumstances, the 
benefit of the doubt doctrine is not applicable, and the 
claim on appeal must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a blood disorder is 
denied.


REMAND

In December 2005 correspondence the veteran's representative 
provided a list of medical providers from whom the appellant 
obtained psychiatric treatment following his separation from 
service, including both VA medical facilities, and private 
practitioners.  To date, records have been obtained from some 
of these sources.  Still, inquiry must still be conducted 
with three additional VA facilities, and a private hospital 
in New Jersey, as to whether relevant treatment records are 
on file.  Since there were no specific treatment dates 
provided, the RO should first obtain this information from 
the veteran prior to contacting the above facilities to 
acquire the records sought.  See 38 C.F.R. § 3.159(c) (in 
matters involving adjudication of a petition to reopen a 
previously denied claim, VA's fulfillment of the duty to 
assist under the VCAA includes reasonable assistance in 
obtaining pertinent VA and private treatment records). 

In January 2003, the veteran reported that he was in receipt 
of disability benefits from the Social Security 
Administration, presumably with some connection to a 
diagnosed psychiatric illness.  Hence, appropriate action 
should be undertaken to acquire the decision on the claim 
before that agency, as well as the medical records that were 
used to make that determination.  See 38 C.F.R. § 
3.159(c)(2); Woods v. Gober, 14 Vet. App. 214, 222 (2000). 

Accordingly, this claim is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the remaining claim on 
appeal.
 
2.  The RO should then contact the 
veteran and request that he provide 
specific dates of treatment for medical 
care obtained at VA Medical Centers in 
Togus, Maine;  Miami, Florida; West 
Haven, Connecticut; as well as complete a 
medical authorization for release of 
records from St. Claire's Hospital in 
Denville, New Jersey.  The RO should also 
request that he identify any other 
medical providers who have treated him 
for a psychiatric disorder from discharge 
from service through the present.  

Then attempt to obtain corresponding 
treatment records from these sources.  
All records secured must be associated 
with the claims file.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative 
of this and request that they provide a 
copy of the outstanding medical records.  
If any identified VA records are not 
available, a written unavailability 
memorandum must be prepared and added to 
the claims folder.

3.     The RO must attempt to secure a 
copy of any decision of the Social 
Security Administration pertaining to the 
veteran's claim for disability benefits, 
as well as copies of all medical records 
upon which that decision was based.  If 
these records are not available, or if 
the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims 
file.  The veteran is to be notified in 
writing.  Because Social Security records 
are Federal records, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder.

4.    Thereafter, the RO should 
readjudicate the petition to reopen a 
claim for service connection for chronic 
paranoid schizophrenia.  If the benefit 
is not granted, the veteran should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before  the file is returned 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


